DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 and 08/11/2022 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,795,346.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.

Instant Application: 17063599
Parent Patent 10,795,346
Claim 1, A method of operating a substrate processing system, comprising:
Claim 1, A method of operating a substrate processing system, comprising:
receiving a plurality of sets of training data, each set of training data including a plurality of raw training values, a timestamp for each raw training value from the plurality of raw training values, and a starting characterizing value and/or an ending characterizing value for the plurality of raw training values;
receiving a plurality of sets of training data, each set of training data including a plurality of training spectra, a timestamp for each training spectrum from the plurality of training spectra, and a starting characterizing value and/or an ending characterizing value for the plurality of training spectra;
storing a plurality of machine learning models, each machine learning model providing at least one different hyperparameter;
storing a plurality of machine learning models, each machine learning model providing at least one different hyperparameter;
storing a plurality of physical process models, each physical process model providing a different function to generate characterizing values as a different function of time and/or a different physical process parameter;
storing a plurality of physical process models, each physical process model providing a different function to generate characterizing values as a different function of time and/or a different physical process parameter;
receiving a selection of a machine learning model from the plurality of machine learning models and a selection of a physical process model from the plurality of physical process models to provide a combination of a selected machine learning model and a selected physical process model;
receiving a selection of a machine learning model from the plurality of machine learning models and a selection of a physical process model from the plurality of physical process models to provide a combination of a selected machine learning model and a selected physical process model;
receiving at least one hyperparameter value for the selected machine learning model and at least one physical parameter value for the selected physical process model;
receiving at least one hyperparameter value for the selected machine learning model and at least one physical parameter value for the selected physical process model;
generating an implemented machine learning model according to the selected machine learning model and the at least one hyperparameter value; 
for each of a plurality of groups of one or more raw training values from the plurality of raw training values, 
calculating a characterizing values based on the one or more raw training values, one or more timestamps for one or more raw training values, the starting characterizing value and/or ending characterizing value for the set of training data, the physical parameter value, and the selected physical process model, thereby generating the plurality of training characterizing values with each training characterizing value associated with a group of one or more raw training values from the plurality of raw training values;
generating an implemented machine learning model according to the selected machine learning model and the at least one hyperparameter value; 
for each training spectrum in each set of training data, 

calculating a characterizing value based on the timestamp for the training spectrum, the starting characterizing value and/or ending characterizing value for the set of training data, the physical parameter value, and the selected physical process model, thereby generating a plurality of training characterizing values with each training characterizing value associated with one of the plurality of training spectra;
training the implemented machine learning model using the plurality of training characterizing values and plurality of raw training values to generate a trained machine learning model;
training the implemented machine learning model using the plurality of training characterizing values and plurality of training spectra to generate a trained machine learning model;
and passing the trained machine learning model to a processing control system of the substrate processing system.
and passing the trained machine learning model to a processing control system of the substrate processing system.


Therefore, as to claim 1, the claim 1 of the parent patent clearly anticipates the claim 1 of the instant application.
As to claims 2-5, the claims 2-4 of the parent patent clearly anticipate the claims 2-5 of the instant application.
As to claims 6-14, the claims 5-13 of the parent patent clearly anticipate the claims 6-14 of the instant application. 
Claim 15, A semiconductor fabrication system, comprising:
Claim 14, A semiconductor fabrication system, comprising:
a plurality of polishing systems, each polishing system including a support to hold a polishing pad, a carrier to hold a substrate against the polishing pad, a motor to cause relative motion between the substrate and the polishing pad, an in-situ monitoring system to generate a sequence of measurements of the substrate during polishing and a timestamp for each measurement in the sequence of measurements, and a controller,
a plurality of polishing systems, each polishing system including a support to hold a polishing pad, a carrier to hold a substrate against the polishing pad, a motor to cause relative motion between the substrate and the polishing pad, an in-situ monitoring system to generate a sequence of measurements of the substrate during polishing and a timestamp for each measurement in the sequence of measurements, and a controller,
wherein at least one controller of at least one of the plurality of polishing system is configured to cause one or more of the plurality of polishing systems to polish a series of training substrates,
wherein at least one controller of at least one of the plurality of polishing system is configured to cause one or more of the plurality of polishing systems to polish a series of training substrates,
wherein one or more controllers of one or more systems from the plurality of polishing systems are configured to receive a trained machine learning model, to cause the polishing system from the one or more systems to polish a series of device substrates, to receive a sequence of measurements of the device substrates from the in-situ monitoring system of the one or more systems, to generate a sequence of characterizing values based on the sequence of measurements and the trained machine learning model, and to control at least one polishing control parameter of based on the sequence of characterizing values;
wherein one or more controllers of one or more systems from the plurality of polishing systems are configured to receive a trained machine learning model, to cause the polishing system from the one or more systems to polish a series of device substrates, to receive a sequence of measurements of the device substrates from the in-situ monitoring system of the one or more systems, to generate a sequence of characterizing values based on the sequence of measurements and the trained machine learning model, and to control at least one polishing control parameter of based on the sequence of characterizing values;
an in-line or stand-alone metrology system to generate a starting characterizing value and/or an ending characterizing value for each of the series of training substrates;
an in-line or stand-alone metrology system to generate a starting characterizing value and/or an ending characterizing value for each of the series of training substrates;
and an algorithm generation platform comprising one or more processors and non- transitory computer readable media storing a computer program product comprising instructions for causing the one or more processors to receive
and an algorithm generation platform comprising one or more processors and non-transitory computer readable media storing a computer program product comprising instructions for causing the one or more processors to receive,
a plurality of sets of training data, each set of training data including a plurality of raw training values, a timestamp for each raw training value from the plurality of raw training values, and a starting characterizing value and/or an ending characterizing value for the plurality of raw training values;
for each training substrate, from the in-situ monitoring system of one or more of the plurality of polishing systems used to polish the training substrate, a plurality of training spectra generated during polishing of the training substrate and a timestamp for each training spectrum from the plurality of training spectra, receive, for each training substrate, from the in-line or stand-alone metrology system, the starting characterizing value and/or an ending characterizing value for the training substrate, store a plurality of sets of training data, each set of training data including the plurality of training spectra from the training substrate, the timestamp for each training spectrum from the plurality of training spectra, and the starting characterizing value and/or an ending characterizing value for the training substrate,
store a plurality of machine learning models, each machine learning model providing at least one different hyperparameter;
store a plurality of machine learning models, each machine learning model providing at least one different hyperparameter,
store a plurality of physical process models, each physical process model providing a different function to generate characterizing values as a different function of time and/or a different physical process parameter;
store a plurality of physical process models, each physical process model providing a different function to generate characterizing values as a different function of time and/or a different physical process parameter,
receive a selection of a machine learning model from the plurality of machine learning models and a selection of a physical process model from the plurality of physical process models to provide a combination of a selected machine learning model and a selected physical process model;
receive a selection of a machine learning model from the plurality of machine learning models and a selection of a physical process model from the plurality of physical process models to provide a combination of a selected machine learning model and a selected physical process model,
receive at least one hyperparameter value for the selected machine learning model and at least one physical parameter value for the selected physical process model;
receive at least one hyperparameter value for the selected machine learning model and at least one physical parameter value for the selected physical process model,
generate an implemented machine learning model according to the selected machine learning model and the at least one hyperparameter value; 
for each of a plurality of groups of one or more raw training values from the plurality of raw training values, calculate a characterizing values based on the one or more raw training values, one or more timestamps for one or more raw training values, the starting characterizing value and/or ending characterizing value for the set of training data, the physical parameter value, and the selected physical process model, to thereby generate the plurality of training characterizing values with each training characterizing value associated with a group of one or more raw training values from the plurality of raw training values;
generate an implemented machine learning model according to the selected machine learning model and the at least one hyperparameter value, 
for each training spectrum in each set of training data, calculate a characterizing value based on the timestamp for the training spectrum, the starting characterizing value and/or ending characterizing value for the set of training data, the physical parameter value, and the selected physical process model, thereby generating a plurality of training characterizing values with each training characterizing value associated with one of the plurality of training spectra,
train the implemented machine learning model using the plurality of training characterizing values and plurality of raw training values to generate a trained machine learning model; and pass the trained machine learning model to a processing control system of the substrate processing system.
train the implemented machine learning model using the plurality of training characterizing values and plurality of training spectra to generate a trained machine learning model, and pass the trained machine learning model to the controller of the one or more polishing systems for control of polishing of the device substrates.


Therefore, as to claim 15, the claim 14 of the parent patent clearly anticipates the claim 1 of the instant application.
As to claims 16-20, the claims 15-20 of the parent patent clearly anticipate the claims  16-20 of the instant application.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the nonstatutory double patenting rejection, set forth in this Office Action or with the filing of appropriate Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance: 
US Pub. No. 2019/0148246 to Zhan et al. teach a machine earning techniques are used to predict values of fixed parameters when given reference values of critical parameters. For example, a neural network can be trained based on one or more critical parameters and a low-dimensional real-valued vector associated with a spectrum, such as a spectroscopic ellipsometry spectrum or a specular reflectance spectrum.  Specifically, Zhan et al. teach the system comprises a primary neural network in electronic communication with a wafer metrology tool. The primary neural network is configured to predict a value of a fixed parameter based on a value of a critical parameter of a semiconductor wafer and a low-dimensional real-valued vector derived from a spectrum of the semiconductor wafer. 
US Pub. No. 2007/0249071 to Lian et al. teach methods and apparatuses that may be used for monitoring substrate processing systems. One embodiment may provide an apparatus for obtaining in-situ data regarding processing of a substrate in a substrate processing chamber, comprising a data collecting assembly for acquiring training data related to a substrate disposed in a processing chamber, an electromagnetic radiation source, at least one in-situ metrology module to provide measurement data, and a computer, wherein the computer includes a neural network software, wherein the neural network software is adapted to model a relationship between the plurality of the training and other data related to substrate processing.
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the system and a method comprises the steps of receiving a selection of a machine learning model from the plurality of machine learning models and a selection of a physical process model from the plurality of physical process models to provide a combination of a selected machine learning model and a selected physical process model; receiving at least one hyperparameter value for the selected machine learning model and at least one physical parameter value for the selected physical process model; generating an implemented machine learning model according to the selected machine learning model and the at least one hyperparameter value.
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115